ACCEPTED
                                                                                                       12-14-00362-CV
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                 2/10/2015 12:18:08 PM
                                                                                                          CATHY LUSK
                                                                                                                CLERK


                                      No. 12-14-00362-CV

                          In the Twelfth District Court of Appeals                  FILED IN
                                                                             12th COURT OF APPEALS
                              Twelfth Court of Appeals District                   TYLER, TEXAS
                                   For the State of Texas                    2/10/2015 12:18:08 PM
                                                                                  CATHY S. LUSK
                                                                                      Clerk

                                         Grace Smith,
                                          Appellant

                                               V.

                                     Stephanie Holloway,
                                           Appellee

                   Appeal from the County Court at Law Number 2
             Gregg County, Texas,Hon. Judge Vincent Dulweber,Presiding

               AGREED MOTION FOR SUBSTITUTION OF COUNSEL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Appellee, STEPHANIE HOLLOWAY,(hereinafter "Appellee"), in the

above-numbered and styled cause, and files this Agreed Motion to Substitute Counsel and would

respectfully show unto the Court the following:

                                                  I.

       Appellee requests that Gregory R. Ave and Matt Montgomery of the law firm of Walters,

Balido & Crain, L.L.P., Meadow Park Tower, 10440 North Central Expressway, Suite 1500,

Dallas, TX 75231, 214-749-4805, be substituted as her counsel of record in this case in place of

present counsel, Gregory W. Neeley of the Law Office of Gregory W. Neeley, 428 N. Fredonia

Street, Longview, TX 75601, 903-236-8900. Mr. Neeley has been appointed to serve as a Justice

on the 12TH Court of Appeals and thus is no longer able to handle the defense of this matter.


AGREED MOTION FOR SUBSTITUTION OF COUNSEL                                                 PAGE 1
                                               H.

        The requested substitution will result in no prejudice to any party involved in this

litigation.

        WHEREFORE, PREMISES CONSIDERED, Appellee prays that the foregoing Agreed

Motion to Substitute Counsel by in all things is granted, and for such other and further relief to

which she may be justly entitled and will ever pray.

                                             Respectfully submitted,

                                             WALTERS,BALIDO & CRAIN,L.L.P.



                                            /s/ Gregory R. Ave
                                            GREGORY R. AVE
                                            State Bar No. 01448900
                                            MATT MONTGOMERY
                                            State Bar No. 24041509
                                            Meadow Park Tower
                                            10440 North Central Expressway, Suite 1500
                                            Dallas, TX 75231
                                            Tel: 214-749-4805
                                            Fax: 214-760-1670
                                            NI-onto-omen/I/Fax f-(4Nvbc

                                             COUNSEL FOR APPELLEE
                                             STEPHANIE HOLLOWAY

APPROVED:

LAW OFFICE OF GREGORY W.NEELEY
Prior Counselfor Appellee


By:     /s/ Gregory W. Neeley (with permission)
        GREGORY W. NEELEY
        State Bar No. 14861425




AGREED MOTION FOR SUBSTITUTION OF COUNSEL                                                 PAGE 2
                                CERTIFICATE OF SERVICE

       On February 10, 2015, I served this Agreed Motion for Substitution of Counsel on all

counsel of record by email through the e-filing system.



                                            /s/ Matt Montgomery
                                            MATT MONTGOMERY
                                            GREGORY R. AVE


                             CERTIFICATE OF CONFERENCE

       This is to certify that counsel for Appellee has discussed this Motion with counsel for

Appellant and Appellant's counsel is unopposed to this Motion.


                                            /s/ Matt Montgomery
                                            MATT MONTGOMERY
                                            GREGORY R. AVE




AGREED MOTION FOR SUBSTITUTION OF COUNSEL                                             PAGE 3